Citation Nr: 1417408	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In July 2013, the Board remanded the case for further development, and as the development has not been completed, the appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 
                       

 REMAND

In its remand in July 2013, the Board directed a search of additional federal records in an attempt to corroborate the Veteran's in-service stressor.  NPRC, custodian of the federal records, stated that a search of the Veteran's unit's morning reports was not done, because the requested information would not be contained in the morning reports.  As NPRC did not comply with the Board's request, the case is REMANDED for the following action:

1.  Ask NPRC to conduct a search of the morning reports of the HHC 1st Bn. 72nd Arm. 2nd Inf. Div. USARPAC Korea from September 1, 1972, to October 31, 1972, for any reported changes in duty status for a service member whose first name was John at Camp Casey, Korea. 

Also, NPRC recommended that a request for the stressor information should be made under Codes 040, 041, and 042.  If the request has not made using the enumerated Codes, the request should be made. 

If the records do not exist or further efforts to obtain the records would be futile, make a finding of unavailability in accordance with 38 C.F.R. § 3.159(e).

2.  If there is credible evidence of the in-service stressor, afford the Veteran a VA examination to include the Clinician-Administered PTSD Scale (CAPS) test by a VA psychiatrist or psychologist.  

The VA examiner is asked to determine: 

a).  Whether the Veteran has PTSD and, if so, 

b).  Whether it is at least as likely as not (i.e., probability of 50 percent) that PTSD is related to the Veteran's corroborated in-service stressor of learning of the death of his friend and fellow soldier in a vehicle accident while the two were serving in Korea in 1972.  

The Veteran's file must be provided to the VA examiner for review. 








3.  After the development has been completed, adjudicate the claim of service connection for a posttraumatic stress disorder under 38 C.F.R. § 3.304(f).  If the benefit sought is denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


